Citation Nr: 1024657	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-27 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in May 2010 and accepted such hearing in lieu of an in-person 
hearing before a Veterans Law Judge.  A transcript of the hearing 
is associated with the claims files. 

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities was certified as on appeal to the 
Board by the RO.  At his May 2010 hearing, the Veteran withdrew 
his appeal with regard to this issue.  Therefore, the Board has 
limited its consideration accordingly.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disability has been raised by 
the record.  This issue has not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
this issue, and it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In an unappealed December 1992 administrative decision, the 
RO denied reopening of the Veteran's claim of entitlement to 
service connection for a right shoulder disability.

2.  The relevant evidence associated with the claims files 
subsequent to the December 1992 administrative decision, is 
cumulative or redundant of the evidence previously of record or 
is not sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for a right shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that prior to the initial adjudication of the 
claim, the Veteran was mailed a letter in September 2007 advising 
him of what the evidence must show and the respective duties of 
VA and the claimant in obtaining evidence.  The September 2007 
letter informed the Veteran of the basis for the prior denial and 
also provided notice with respect to the disability-rating and 
effective-date elements of the claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
on file.  VA Medical Center treatment notes have been obtained.  
Social Security Administration (SSA) records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such evidence.

The Board acknowledges that the Veteran has not been provided a 
VA examination in response to his claim to reopen and that no VA 
medical opinion has been obtained in response to this claim, but 
notes that VA has no obligation to provide such an examination or 
obtain such an opinion if new and material evidence has not been 
presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service 
connection for a right shoulder disability in September 1985.  In 
an unappealed April 1986 rating decision, the RO denied the 
Veteran's claim based on a finding that there was no evidence 
that the Veteran had a right shoulder disability that was 
incurred in or aggravated by his active service.  In April 1986, 
December 1987, and December 1992 administrative decisions, the 
Veteran's claims to reopen his claim of entitlement to service 
connection for a right shoulder disability were denied.  The 
Veteran did not appeal any of these decisions.

The evidence of record at the time of the December 1992 
administrative decision included the following: the Veteran's 
STRs showing complaints of a left shoulder injury in October 
1967; the Veteran's September 1985 statement, in which he 
reported that he injured his right shoulder when falling from a 
truck during active service; a March 1986 VA examination report, 
in which the examiner reported that the Veteran had no 
significant orthopedic abnormalities to make a diagnosis; and the 
Veteran's September 1992 statement, again reporting the accident 
in service in which he reportedly injured his right shoulder.

The evidence that has been received since the RO's December 1992 
administrative decision includes the following: several 
statements from the Veteran in which he again provides the 
details of his reported accident and subsequent right shoulder 
injury in service; August 2008 and November 2009 statements from 
the Veteran's ex-wife in which she reported that the Veteran 
received treatment for a right shoulder disability in the 1980's 
and that he had to wear a sling on his arm at that time; August 
2008 and December 2009 statements from Ms. K.L., a personal 
friend of the Veteran, in which she reported that the Veteran has 
continued to receive treatment for a right shoulder disability at 
the VA Medical Center; SSA records which include a November 1986 
letter from the Veteran's private chiropractor, in which it is 
reported that the Veteran received treatment at that office since 
1985 for various musculoskeletal complaints; copies of VA Medical 
Center treatment notes which show that the Veteran was treated 
for degenerative joint disease in his left ankle and lumbar 
spine, but not his right shoulder; and the Veteran's May 2010 
Board hearing testimony, at which time the Veteran again 
described the accident in which he reportedly injured his right 
shoulder in service. 

The Board notes that while the Veteran is competent to report 
when his symptoms first began and that they have continued since 
service; see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991); this is evidence that was previously 
considered by VA in the original April 1986 rating decision which 
denied entitlement to service connection for a right shoulder 
disability and the subsequent administrative decisions denying 
reopening of the claim.  Additionally, the evidence submitted 
which shows that the Veteran may have received treatment for a 
right shoulder disability since the 1980's does not relate to 
whether the Veteran's reported right shoulder disability is 
related to his active service, which was the basis for the 
original denial of service connection.  

In sum, the evidence added to the record since the RO's December 
1992 administrative decision is cumulative and redundant in 
nature.  In addition, it does not relate to the reason the claim 
was originally denied.  Therefore, it is not sufficient to 
establish a reasonable possibility of substantiating the claim.

Accordingly, reopening of the claim of entitlement to service 
connection for a right shoulder disability is not warranted.


ORDER

The Board having determined that new and material evidence has 
not been presented, reopening of the claim for entitlement to 
service connection for a right shoulder disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


